DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 25-35 are objected to because of the following informalities:  
(1) In claim 25, claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line-indentation, 37 CFR 1.75(i).
(2) In claim 25, line 1, please insert a colon --:-- after the word “comprising” in the claim.
Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) “a data storage unit for storing data for use by the dialysis machine” in claim 25; (2) “the data storage unit is configured to be at least one of readable and writable by the dialysis machine” in claim 28; (3) “the data storage unit is configured to be readable and writable by the dialysis machine” in (4) “the data storage unit is configured to be written to by a dialysis system” in claim 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 25-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber et al (US 20150359954) (hereinafter Gerber) (Gerber is disclosed in the IDS filed by applicant on 09/29/2019).
Regarding claim 25:
As shown in figures 1-19, Gerber discloses a fluidic cartridge for use with a dialysis machine (see figures 2a-2d, 8), the cartridge comprising a data storage unit for storing data for use by the dialysis machine (par 0022-0023), wherein the data relates to at least one of:
(a) one or more physical properties of the cartridge (cartridge size information interpreted to be one or more physical properties of the cartridge.  See par 0014), 
(b) the age of the cartridge, 
(c) the intended function of the cartridge, 
(d) the intended operation of the cartridge, 
(e) the person or persons for whom the cartridge is to be used, 
(f) the extent of usage of the cartridge, 
(g) the intended geographical usage of the cartridge, 
(h) the software intended for or required for use with the cartridge, 
(i) the origin of the cartridge, 
(j) sterilisation of the cartridge, 
(k) a conductivity cell calibration factor of the dialysis machine, 
(l) a patient treatment protocol; and 
(m) storage and/or transportation of the cartridge.

Regarding claim 26:
Gerber further discloses wherein the data related to one or more physical properties of the cartridge corresponds to tolerances applied during manufacture of the (manufacture-designed or certified product interpreted to be one or more physical properties of the cartridge corresponds to tolerances applied during manufacture of the cartridge.  See par 0005, 0136, 0140).  

Regarding claim 27:
Gerber further discloses wherein the data storage unit is at least one of an RFID chip (figures 3 and 7, par 0009, 0027), an optical pattern, and a physical pattern.  

Regarding claim 28:
Gerber further discloses wherein the data storage unit is configured to be at least one of readable and writable by the dialysis machine (par 0012).  

Regarding claim 29:
Gerber further discloses wherein the data storage unit is configured to be readable and writable by the dialysis machine (par 0012).  

Regarding claim 30:
Gerber further discloses wherein the data related to sterilization of the cartridge corresponds to data relating to whether the cartridge has been sterilized since it was last used (container for disinfection chemicals interpreted to be sterilization of the cartridge.  See par 0141).  

Regarding claim 31:
Gerber further discloses wherein the data storage unit is configured to be written to by a dialysis system (par 0012, 0128, 0155).  

Regarding claim 32:
Gerber further discloses wherein the data is related to a plurality of (a) through (m) (abstract, par 0014).  

Regarding claim 33:
Gerber further discloses wherein the data is related to a majority of (a) through (m) (abstract, par 0014).
(Gerber teaching data related to majority conditions (a) through (m) of claim 1, see the entire Gerber’s prior art and also abstract, par 0014).
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Regarding claim 34:
Gerber further discloses wherein the data is related to substantially all of (a) through (m) (abstract, par 0014).  
(Gerber teaching data related to substantially all conditions (a) through (m) of claim 1, see the entire Gerber’s prior art and also abstract, par 0014).
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).

Regarding claim 35:
Gerber further discloses wherein the data is related to all of (a) through (m) (Gerber teaching data related to all conditions (a) through (m) of claim 1, see the entire Gerber’s prior art and also abstract, par 0014).
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SLADE et al. (US 20170189598) disclose a sorbent cartridge systems useful in regenerating or purifying dialysis solutions are described as well as methods to regenerate or purify spent dialysis solutions.
Cook et al. (US 20150132860) disclose a diagnostic system is provided having a cartridge comprising at least one needle; at least one reservoir; at least one fluidic seal; and at least one fluidic channel of a fluidic pathway, wherein the cartridge is configured to store at least one reagent and at least one waste material on the cartridge. The diagnostic system is provided also having a diagnostic instrument comprising the fluidic pathway; an electrochemiluminescence (ECL) detection system; and a pump, wherein the fluidic pathway begins and ends in the cartridge and has a substantially single direction of flow in a pathway fluidically connecting the diagnostic instrument and the cartridge.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631